     Case 2:19-cv-02195-KJD-EJY Document 4 Filed 01/27/21 Page 1 of 1



 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5                                                 ***
 6   WORTHY LEE CURTIS,                                    Case No. 2:19-cv-02195-KJD-EJY
 7                                            Plaintiff,   ORDER ADOPTING AND AFFIRMING
                                                           MAGISTRATE JUDGE’S REPORT AND
 8           v.                                                  RECOMMENDATION
 9   UNITED STATES OF AMERICA,
10                                           Defendant.
11          Before the Court for consideration is the Report and Recommendation (#3) containing the
12   findings and recommendations of Magistrate Judge Elayna Youchah entered March 25, 2020,
13   recommending that Plaintiff’s Complaint (#1-1) be dismissed with prejudice. Plaintiff did not
14   object to the Report and Recommendation.
15          The Court has conducted a de novo review of the record in this case in accordance with
16   28 U.S.C. § 636(b)(1) and LR IB 3-2. The Court determines that the Report and
17   Recommendation (#3) of Magistrate Judge Elayna Youchah entered March 25, 2020, should be
18   ADOPTED and AFFIRMED.
19          IT IS THEREFORE ORDERED that the Magistrate Judge’s Report and
20   Recommendation (#3) is ADOPTED and AFFIRMED.
21          IT IS FURTHER ORDERED that Plaintiff’s Application to Proceed in forma pauperis
22   (#1) is DENIED as moot.
23          IT IS FINALLY ORDERED that the clerk of the court enter JUDGMENT for Defendant
24   and against Plaintiff.
25   Dated this 27th day of January, 2021.
26
27                                                _____________________________
                                                   Kent J. Dawson
28                                                 United States District Judge
